fi
                                                r4
                                                144J       ,1                                   05/04/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 20-0240


                                         DA 20-0240
                                                                        FILED
                                                                        MAY 0 4 2021
                                                                     Bovven Greenvv000
IN THE MATTER OF:                                                  Clerk of Supreme Court
                                                                      Stnte nf tvinntana

 S.S.,                                                                ORDER

               Respondent and Appellant.




         Counsel for Appellant S.S. filed a motion and briefasking to be allowed to withdraw
from this appeal on grounds that counsel has been unable to find any nonfrivolous issues
to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v. California, 386 U.S.
738, 87 S. Ct. 1396 (1967). S.S. was granted time to file a response, but no response was
filed.
         The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the appeal in this case.
         Therefore,
         IT IS ORDERED that this appeal is DISMISSED.
         The Clerk is directed to provide copies of this Order to all counsel of record and to
Appellant S.S. personally.
         DATED this 1-1 "day of May,2021.



                                                                 ChiefJust ce
    Justices




2